Citation Nr: 1745801	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1990 to April 1994.

These matters come to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction is retained by the RO in Denver, Colorado.

The Veteran and his sister appeared before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  The transcript is of record.

The issue of obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

The Veteran has had continuous headache symptoms since service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Organic diseases of the nervous system are a chronic disease identified in 38 C.F.R. § 3.309.  VA has classified migraine headaches as an organic disease of the nervous system.  See M21-2, III.iv.4.G.1.d.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran reported that his headaches began in service approximately two years before discharge.  The discharge report acknowledges the two year history of headaches, which the examiner noted "may be due to stress".  

The claims folder does not contain medical records for approximately ten years after discharge.  At the time the medical records begin again in April 2003, the Veteran had migraines listed as a current symptom.  The Veteran later had a neurological consultation in December 2006 for headaches, in which the Veteran reported that his headaches had started approximately ten years prior.   Medical records after 2006 continually reference headaches, which the Veteran continually reported as beginning sometime in the early 1990s.  

The Veteran was afforded his first VA headache examination in August 2010.  The Veteran reported having headaches since service and that they occurred daily.  The examiner diagnosed mixed headaches and opined that they were not caused by or secondary to service.  The examiner explained that the only record of headaches during service was his exit examination, and that there was no medical evidence of headaches after service until 2003.  The examiner continued by stating that the next evidence was 2007 when the Veteran was diagnosed with headaches associated with obstructive sleep apnea.  According to the examiner there was no evidence of continued headaches after service and no diagnosis of chronic headaches until a decade after service.  

The Veteran was afforded another VA headache examination in October 2011.  The Veteran reported at that time that his headaches started in 1992 and had never gone away.  That examiner diagnosed the Veteran with medication overuse headaches.  The examiner opined that the Veteran's headaches were not secondary to his posttraumatic stress disorder.  

The Veteran was afforded another VA examination in January 2017.  The Veteran reported headaches starting in 1992 that have been constant since service.  The examiner diagnosed mixed headaches and noted that while a nexus opinion had not been requested the Veteran did not have headaches before service, but did have headaches after service.  

The Veteran also underwent a VA Gulf War examination in January 2017.  The examiner opined that mixed headaches were not related to a specific exposure event because mixed headaches were a diagnosis of tension and migraine headaches both, and neither was known to be caused by environmental toxins.

The Veteran testified in April 2017 that his headaches started in 1992 and by discharge they had become constant.  The Veteran's sister corroborated this account and testified that she noticed his pain during and after service and that he had complained about headaches during service.

The Veteran has a diagnosis of mixed headaches.  This satisfies Shedden element (1).

The Veteran has also testified to continuous headache symptoms since service.  The Veteran is competent to report readily observable symptoms such as headaches.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account is corroborated by his exit examination; his sister's first hand observations; and consistent statements to medical professionals that predate his claim.  Indeed the January 2017 examiner suggested without stating that the Veteran had headaches ever since service.  The Veteran's account of consistent headaches since service is competent, credible, and given significant weight.

The October 2011 VA examiner opined against service connection because of an apparent interruption in symptoms.  This opinion, however, was based on the lack of confirmatory medical evidence, which is a factual issue that the Board need not accept.  Instead, the Board finds that it was at least as likely as not that the Veteran has had symptoms of headaches that began in service and have continued to today.  Accordingly the October 2011 opinion cannot be given much, if any, weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The Veteran's diagnosed mixed headache condition includes migraines and tension headaches.  Migraines qualify as a chronic condition under 38 C.F.R. § 3.309.  Therefore, Shedden elements (2) and (3) may be satisfied by a demonstration of continuity of symptomatology.  As the Veteran's account of continuous headache symptoms since service has been corroborated and found credible, continuity of symptomatology has been established and all three Shedden elements have been satisfied.  Service connection for headaches is warranted.


ORDER

Entitlement to service connection for headaches is granted.


REMAND

The Veteran has a diagnosis of obstructive sleep apnea.  The Veteran's sister testified in April 2017 that shortly after service she observed the Veteran regularly stop breathing in his sleep.  This provides some indication that the Veteran's currently diagnosed sleep apnea may have been incurred during service, and the VA must provide an etiology examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As it has not yet done so, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional.  Schedule the Veteran for an examination with the professional.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's obstructive sleep apnea had its onset during or was caused by, related to, aggravated (i.e. worsened) by, or otherwise etiologically the result of the Veteran's service?  The examiner should consider in particular the Veteran's sister's April 2017 testimony that she witnessed the Veteran stop breathing on multiple occasions while sleeping shortly after service.  If the examiner's opinion depends on the credibility of (i.e. whether to believe) given testimony, the examiner should provide an opinion in the alternative.  That is, the examiner should provide an opinion assuming the testimony is true and a second opinion assuming it is not true.

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


